


FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 11th day of April, 2016 by and among THE PRIVATEBANK AND
TRUST COMPANY (“Lender”), LAWSON PRODUCTS, INC., a Delaware corporation (“Lawson
Products Delaware”), LAWSON PRODUCTS, INC., an Illinois corporation (“Lawson
Products Illinois”), BARON DIVESTITURE COMPANY, an Illinois corporation (“Baron
Divestiture”), and SANDALWOOD DIVESTITURE COMPANY, INC., an Alabama corporation
(“Sandalwood Divestiture”; Lawson Products Delaware, Lawson Products Illinois,
Baron Divestiture and Sandalwood Divestiture are individually referred to herein
each as a “Borrower” and collectively as “Borrowers”).
W I T N E S S E T H:
WHEREAS, Lender, Borrowers and certain former affiliates of Borrowers are party
to that certain Loan and Security Agreement dated as of August 8, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);
WHEREAS, Borrowers have requested that Lender agree to amend the Loan Agreement
in certain respects as set forth herein; and
WHEREAS, Lender is willing to make such amendments, subject to the terms,
conditions and other provisions hereof.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1    Incorporation of the Loan Agreement. All capitalized terms which
are not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement are inconsistent with the amendments set forth in Section 2 below,
such terms and provisions shall be deemed superseded hereby. Except as
specifically set forth herein, the Loan Agreement and the other Loan Documents
shall remain in full force and effect and the provisions thereof shall be
binding on the parties hereto.


Section 2    Amendment of the Loan Agreement. Upon satisfaction of the
conditions precedent set forth in Section 3 of this Amendment and in reliance on
the representations and warranties made by the Loan Parties set forth herein,
the Loan Agreement is hereby amended as follows:


(a)    The following definition set forth in Section 1.1 of the Loan Agreement
is amended and restated in its entirety, to read as follows:


LIBOR Rate shall mean a rate of interest equal to (i) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three (3) Business Days prior to the commencement of
such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative




--------------------------------------------------------------------------------




source selected by Lender in its sole discretion), divided by (ii) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by Lender in its sole and absolute discretion; provided
that, if at any time the LIBOR Rate is below zero percent, the LIBOR Rate shall
be deemed to be zero percent. Lender’s determination of the LIBOR Rate shall be
conclusive, absent manifest error and shall remain fixed during such Interest
Period.
(b)    The following definitions are added to Section 1.1 of the Loan Agreement
in alphabetical order, to read as follows:


Cash Funded Canadian Acquisition shall mean any asset acquisition by Lawson
Products Ontario that meets each of the applicable criteria, terms and
conditions for constituting a “Permitted Asset Acquisition” under clause (y) of
the definition thereof; provided that, in-lieu of subclause (c) thereof, the
aggregate consideration (cash and non-cash) to be paid by Lawson Products
Ontario (it being understood and agreed that no Indebtedness shall be assumed in
connection therewith) in connection with such asset acquisition (or any series
of related asset acquisitions) shall be funded solely from cash-on-hand in the
form of Canadian Dollars at Lawson Products Ontario.
Permitted Asset Acquisition shall mean any (x) Cash Funded Canadian Asset
Acquisition and (y) asset acquisition by Borrower (other than Lawson Products
Delaware) or Lawson Products Ontario where:
(a) the assets acquired are (i) for use in the businesses engaged in by the Loan
Parties and their Subsidiaries on the Closing Date and (ii) being transferred
free and clear of any lien, claim, security interest or other encumbrance
whatsoever;
(b) immediately before and after giving effect to such Permitted Asset
Acquisition, no Default or Event of Default shall exist;
(c) the aggregate consideration (cash and non-cash) to be paid by the Loan
Parties (it being understood and agreed that no Indebtedness shall be assumed in
connection therewith) in connection with (i) such asset acquisition (or any
series of related asset acquisitions) is less than $5,000,000, and (ii) all such
asset acquisitions is less than $15,000,000;
(d) immediately after giving effect to such asset acquisition, the Loan Parties
are in pro forma compliance with all the financial covenants set forth in
Section 14;
(e) not less than ten (10) Business Days prior to such asset acquisition (or
such later date approved by Lender in its sole discretion), Lender shall have
received an acquisition summary with respect to the assets to be acquired, such
summary to include a reasonably detailed description thereof (including
financial




--------------------------------------------------------------------------------




information) and operating results (including financial statements for the most
recent 12 month period for which they are available and as otherwise available
and projections with respect to the assets to be acquired for no less than a 12
month period), the terms and conditions, including economic terms, of the
proposed asset acquisition;
(f) not less than fifteen (15) Business Days after such asset acquisition (or
such later date approved by Lender in its sole discretion), Lender shall have
received fully executed copies of each material document, instrument and
agreement executed in connection with such asset acquisition together with all
lien search reports and lien release letters and other documents to evidence the
termination of any and all Liens on the assets acquired or otherwise as Lender
may require;
(g) if any new leased locations are being acquired in connection therewith and
the Loan Parties desire to include the acquired Inventory as “Eligible
Inventory” for purposes of Revolving Loan Availability, then any and all bailee,
consignee, warehouseman, processor, landlord or similar party waiver agreements
and other documents as Lender shall require, all in form and substance
acceptable to Lender, shall have been obtained and delivered to Lender
contemporaneously with the closing of such asset acquisition;
(h) the Borrowers shall have Excess Availability in an amount equal to or
greater than $5,000,000 immediately before and after giving effect to the asset
acquisition;
(i) any assets acquired shall be located within the United States of America or
Canada; and
(j) to the extent readily available to Borrowers, Borrowers shall have provided
Lender with such other information with respect to such asset acquisition as
reasonably requested by Lender.
(c)    Clause (iv) of Section 13.4 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:


“(iv) purchase the stock, other equity interests or all of a material portion of
the assets of any Person or division of such Person other than (A) any merger or
consolidation permitted in clause (i) above or (B) any Permitted Asset
Acquisition;”
(d)    Section 13.6 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:


“13.6    Investments; Loans. Loan Parties shall not, and shall not permit any
Subsidiary to, purchase or otherwise acquire, or contract to purchase or
otherwise acquire, the obligations or stock of any Person, other than (i) direct
obligations of the United States, obligations insured by the Federal Deposit
Insurance Corporation and obligations unconditionally guaranteed by the United
States, including, without limitation, the PNC Certificate of Deposit,




--------------------------------------------------------------------------------




(ii) securities of Account Debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Account Debtor and (iii) any in connection with any Permitted Asset Acquisition;
no Loan Party shall, and shall not permit any Subsidiary to, lend or otherwise
advance funds to any Person (including, but not limited to, any Subsidiary)
except for (x) advances made to employees, officers and directors for travel and
other expenses arising in the ordinary course of business, and (y) intercompany
loans permitted under clauses (v) and (vi) of Section 13.2.”
Section 3    Conditions Precedent. The effectiveness of this Amendment is
subject to satisfaction of the following conditions:


(a)    Lender shall have received a fully executed copy of this Amendment, in
form and substance reasonably acceptable to Lender, executed by each of the
Borrowers and Lender; and


(b)    The representations and warranties set forth in Section 4 below shall be
true and correct.


Section 4    Representations and Warranties. Each Loan Party hereby represents
and warrants, in each case after giving effect to this Amendment, to Lender as
follows:


(a)    The representations and warranties of each Loan Party in the Loan
Agreement and each of the other Loan Documents to which it is a party shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by concepts of materiality, such
representation or warranty shall be true and correct in all respects) on the
date hereof, except for representations and warranties that expressly relate to
an earlier date which must be true and correct as of such earlier date;


(b)    No Default or Event of Default exists;


(c)    Each Loan Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and each other document, agreement
and instrument executed by such Loan Party in connection with each of the
foregoing;


(d)    The execution, delivery and performance by each Loan Party of this
Amendment and each other document, agreement and instrument executed by such
Loan Party in connection with each of the foregoing have been duly authorized by
all necessary action; and


(e)    This Amendment and each other document, agreement and instrument executed
by each Loan Party in connection with each of the foregoing constitutes the
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditor’s rights generally or by equitable principles relating to
enforceability.


(f)    A true, correct and complete copy of any and all Purchase Documents has
been delivered to Lender by the Loan Parties prior to the date hereof.


Section 5    Fees and Expenses. Borrowers agree to pay on demand all reasonable
out-of-pocket costs and expenses of or incurred by Lender, including, but not
limited to, legal expenses and reasonable




--------------------------------------------------------------------------------




attorneys’ fees, in connection with the evaluation, negotiation, preparation,
execution and delivery of this Amendment.


Section 6    Entire Agreement. This Amendment constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all other understandings, oral or written, with respect to the subject matter
hereof.


Section 7    No Modification; No Waiver. Except as expressly set forth herein,
nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Loan Agreement or any other Loan
Document or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, Lender reserves all rights, privileges and remedies
under the Loan Documents. All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement, as modified
hereby. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Lender under the Loan
Agreement or any of the Loan Documents.


Section 8    Severability. The illegality or unenforceability of any provision
of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.


Section 9    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of a portable document file (also known as a .pdf file)
of an executed counterpart signature page shall be effective as a manually
executed counterpart signature hereof.


Section 10    Governing Law; Other Waivers. This Amendment shall be governed and
construed in accordance with the internal laws of the State of Illinois. Section
18.11 of the Loan Agreement is incorporated herein by reference, mutatis
mutandis.


Section 11    Release. In consideration of Lender’s agreements contained in this
Amendment, each Loan Party hereby irrevocably releases and forever discharges
Lender and its affiliates, subsidiaries, successors, assigns, directors,
officers, employees, agents, consultants and attorneys (each, a “Released
Person”) of and from any and all claims, suits, actions, investigations,
proceedings or demands, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which such Loan Party ever had or now has
against Lender or any other Released Person which relates, directly or
indirectly, to any acts of omissions of Lender or any other Released Person
relating to the Loan Agreement or any other Loan Document on or prior to the
date hereof.
[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




(Signature Page to Fourth Amendment to Loan and Security Agreement)


IN WITNESS WHEREOF, the parties hereto have duly executed this Consent to Loan
and Security Agreement as of the date first above written.


BORROWERS:
LAWSON PRODUCTS, INC., a Delaware corporation


 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Executive Vice President and Chief Financial Officer
 
 
 
 
LAWSON PRODUCTS, INC., an Illinois corporation
 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Executive Vice President and Chief Financial Officer
 
 
 
 
SANDALWOOD DIVESTITURE COMPANY, INC., an Alabama corporation


 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Vice President
 
 
 
 
BARON DIVESTITURE COMPANY, an Illinois corporation


 
By:
/s/ Ronald J. Knutson
 
 
Ronald J. Knutson
 
 
Vice President





--------------------------------------------------------------------------------






(Signature Page to Consent to Loan and Security Agreement)




LENDER:
THE PRIVATEBANK AND TRUST COMPANY


 
By:
/s/ Joseph G. Fudacz
 
 
Joseph G. Fudacz
 
 
Managing Director





